Citation Nr: 1639560	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for herpes zoster (shingles) and any residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971 and from July 1988 to April 2005, with additional periods of active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran appeared at a hearing held at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In September 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in January 2015, when it was remanded for further development, to include seeking additional evidence and providing the Veteran a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's herpes zoster (shingles) is not shown to have been incurred in service or to otherwise have resulted from service.


CONCLUSION OF LAW

The criteria for service connection for herpes zoster (shingles) and residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in August 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Facts and Analysis

The Veteran seeks service connection for herpes zoster (shingles) and residuals, asserting that he must have unknowingly contracted chickenpox in service, ultimately leading to his current diagnosis.   In this regard, he specifically mentioned an incident in 1996 when his deployment was delayed as a result of an outbreak of chickenpox at Fort Dix.  

The Veteran's service treatment records do not include any evidence of symptoms, treatment, or diagnosis of chickenpox or shingles in service.  At the July 2012 RO hearing, he specifically denied ever knowingly having chickenpox.  

The Board takes judicial notice that shingles, or herpes zoster, is a local recurrence of the chickenpox rash, or varicella, which stems from the initial infection rather than a new exposure and that only persons who have had chickenpox develop shingles.  The Board further takes judicial notice of the fact that chickenpox is normally an illness incurred in childhood, typified by a rash with vesicles and mild constitutional symptoms, which can range in severity from asymptomatic to a serious illness.  Chickenpox is a highly contagious infection spread by direct contact with the lesions or by respiratory contact, such as with the saliva of an infectious person.  (See, generally, Dorland's Illustrated Medical Dictionary (31st ed., 2007), p. 349.).  Finally, the Board takes judicial notice of the fact that the majority of people who have had chickenpox at some point in their life are thereafter immune to the disease even in the face of subsequent exposure.  (See, generally, John Hopkins Health Library, Chickenpox, www.hopikinsmedicine.org.).  See Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute.").

The record clearly shows that the Veteran was diagnosed with shingles in the spring of 2010 and was treated for the condition through VA.  The VA examination in August 2015 noted that the Veteran did not have shingles or any residuals of the condition at the time of the examination.  However, during the appeals period, the Veteran has been treated for residuals of shingles, to include for post-herpetic neuralgia in 2012.  As such, the requirement of a demonstrated current disability has been met.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (disability need only be shown at some point during the appeals period to satisfy "current disability" criterion for service connection.)  The question before the Board then becomes whether there is sufficient evidence to find that the Veteran incurred chickenpox or shingles in service.

As noted, a diagnosis of shingles or herpes zoster is prima facie evidence that chickenpox or herpes varicella has been present in the body at some time.  The Veteran has denied ever having been diagnosed with chickenpox in his lifetime and has stated that he does not recall ever having contracted the virus.  The only incident he can point to in which he was exposed to chickenpox was in the summer of 1996, just prior to his deployment to Bosnia.  At that time, he was at Fort Dix and the children of several fellow service members were present.  His unit was informed that there had been a chickenpox outbreak involving the children and that the deployment of the unit would be delayed.  He testified regarding the names of other service members involved in the incident, including those whose children had chickenpox, and noted that none of them had any paperwork documenting the occurrence of this incident.  He also testified that he became ill after leaving Fort Dix and was treated at the hospital at Fort Knox, although he did not reference any specific diagnosis and has already said he was not diagnosed with chickenpox.

The Veteran was afforded a VA examination in August 2015 and the examiner offered the opinion that the Veteran's shingles were less likely than not the result of service.  Specifically, the examiner noted that the Veteran denied diagnosis of chickenpox or shingles in service and further noted that mere exposure to chickenpox does not cause shingles unless the individual had a previous history or diagnosis of chickenpox.  The examiner also noted that the Veteran did not have an active case of shingles or any active residuals at the time of the examination.

This case presents a unique set of circumstances.  The Veteran has a clear disability (shingles and residual postherpetic neuralgia) that necessarily resulted from a prior occurrence of chickenpox.  The Veteran denies ever having or being diagnosed with chickenpox and there is no evidence of record to indicate when in the course of his lifetime the chickenpox infection occurred.  The Veteran has provided testimony and written statements regarding a chickenpox outbreak at Fort Dix in 1996 and has named individuals whose children were involved in the chickenpox outbreak and the exposure of the Veteran's unit.  However, the record does not contain any statements from these named individuals.  Other attempts to verify the occurrence of the outbreak of chickenpox cited have been fruitless.

At the September 2013 Board hearing, the Veteran's representative noted that he had submitted evidence from the Army Community Hospital at Fort Knox to verify the outbreak of chickenpox.  A review of the record demonstrates several problems with this assertion.  First, the outbreak of chickenpox as cited by the Veteran occurred at Fort Dix, New Jersey, prior to his time at Fort Knox, Kentucky, and would therefore not be likely to be shown in any medical records from the other location.  Second, the medical documents submitted from the Community Hospital at Fort Knox are all dated later than 1996, the year that the Veteran reports the outbreak having occurred.  Third, the medical documents cited contain no mention of chickenpox, varicella, herpes zoster, or shingles.  For all of these reasons, the Board finds the referenced statements by the Veteran's representative to be of no probative value in this matter.

The adjudication of this matter centers on whether there is evidence (1) that the Veteran was exposed to chickenpox in service; and (2) that he in fact contracted chickenpox, albeit an extremely mild or even asymptomatic case, as a result of this exposure.  

The evidence regarding the occurrence of the outbreak of chickenpox in service is equivocal at best.  There is no evidence to substantiate the outbreak other than the Veteran's own statements, although efforts to locate relevant records have been made.  The Veteran's service personnel record has been reviewed and offers no evidence one way or the other regarding the outbreak and any delay in deployment resulting from this exposure.  On the other hand, the Veteran is competent to provide evidence regarding events he has experienced and Board has no specific basis to question the Veteran's credibility as to the events in question.  The law requires that the benefit of the doubt be afforded to the Veteran when the evidence with regard to any material fact is approximately balanced in favor and against it.  See 38 U.S.C.A. § 5107(b).  The Board concludes that as, with respect to the question of the outbreak of chickenpox at Fort Dix in 1996, the evidence is at least in equipoise and the fact of the outbreak will be conceded.

Even in concluding that the Veteran was potentially exposed to chickenpox as a result of the outbreak at Fort Dix, there is no evidence to show that he in fact contracted chickenpox as a result.  The Veteran has stated that he does not remember ever having had or being diagnosed with chickenpox in his lifetime.  However, as discussed above, chickenpox is typically a childhood disease and if he had the disease as a young child he would likely have been immune at the time of the exposure in 1996.  Further, exposure to a contagious disease is a risk factor for contracting that disease, but is not a guarantee that the disease will be contracted.  The Veteran's statements regarding his exposure mentioned the names of the parents of the children, but did not include any statements that he had physical contact with the affected children that could have communicated the disease.  The brief period of time that the Veteran was exposed to chickenpox in 1996 is but a fraction of his time in service, which in turn represents but a fraction of his life span, any point of which could have provided him with an equal level of exposure and, particularly in his childhood, a higher likelihood of contracting the disease.  In short, one incident of possible exposure is not evidence of in-service incurrence on the facts of this case.

The Court has held that it is the Veteran's general evidentiary burden to establish all elements of the claim, including a link to military service. Fagan v. Shinseki, 573 F.3d. 1282, 1286   (Fed. Cir. 2009).  For the reasons set forth above, the Board finds that the evidence for the Veteran's claim of service connection for herpes zoster (shingles) is neither in favor of the claim nor in equipoise.  As such, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for herpes zoster (shingles) and residuals is denied. 




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


